17-3960
   Gao v. Barr
                                                                         BIA
                                                                   Poczter, IJ
                                                                A097 814 028
                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals
   for the Second Circuit, held at the Thurgood Marshall
   United States Courthouse, 40 Foley Square, in the City of
   New York, on the 27th day of January, two thousand twenty.

   PRESENT:
            ROBERT A. KATZMANN,
                 Chief Judge,
            JON O. NEWMAN,
            SUSAN L. CARNEY,
                 Circuit Judges.
   _____________________________________

   TONG GAO,
                 Petitioner,

                 v.                                   17-3960
                                                      NAC
   WILLIAM P. BARR, UNITED STATES
   ATTORNEY GENERAL,
            Respondent.
   _____________________________________

   FOR PETITIONER:                Gary J. Yerman, New York, NY.

   FOR RESPONDENT:                Joseph H. Hunt, Assistant Attorney
                                  General; Anthony P. Nicastro,
                                  Assistant Director; Vanessa M.
                                  Otero, Trial Attorney, Office of
                                Immigration Litigation, United
                                States Department of Justice,
                                Washington, DC.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Tong Gao, a native and citizen of the People’s

Republic of China, seeks review of a November 13, 2017,

decision of the BIA affirming a February 2, 2017, decision of

an Immigration Judge (“IJ”) denying Gao’s application for

asylum,    withholding    of     removal,     and   relief   under   the

Convention Against Torture (“CAT”).            In re Tong Gao, No. A

097 814 028 (B.I.A. Nov. 13, 2017), aff’g No. A 097 814 028

(Immig. Ct. N.Y. City Feb. 2, 2017).           We assume the parties’

familiarity with the underlying facts and procedural history

in this case.

    We have reviewed both the IJ’s and the BIA’s opinions

“for the sake of completeness.”               Wangchuck v. Dep’t of

Homeland   Sec.,   448 F.3d 524,   528   (2d   Cir.   2006).    The

applicable standards of review are well established.                 See

8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d
510, 513 (2d Cir. 2009).        The agency did not err in concluding

                                    2
that Gao failed to satisfy his burden of proving a well-

founded fear of future persecution in China on account of his

practice of Christianity in the United States.

       Absent     past     persecution,      an     alien     may      establish

eligibility for asylum by demonstrating a well-founded fear

of     future    persecution.         See    8 C.F.R.       § 1208.13(b)(2);

Hongsheng Leng v. Mukasey, 528 F.3d 135, 142 (2d Cir. 2008).

To   do    so,   an    applicant     must    show    either       a   reasonable

possibility that he would be singled out for persecution or

that the country of removal has a pattern or practice of

persecuting similarly situated individuals.                       See 8 C.F.R.

§ 1208.13(b)(2)(iii); Hongsheng Leng, 528 F.3d at 142.                          When

an alien seeks to establish eligibility for relief based

solely on activities commenced in the United States, he “must

make      some   showing    that     authorities     in     his       country    of

nationality are either aware of his activities or likely to

become aware of his activities.”               Hongsheng Leng, 528 F.3d

at 143.

       The agency did not err in determining that Gao did not

establish that he would be singled out for persecution upon

return to China.         Gao argued that he would be singled out for

proselytizing         because   of   two    incidents,      that      the   police
                                       3
searched for one of his friends for attending a family church

in 2007 and later arrested his sister-in-law during a house

church gathering in in 2014.            However, his argument is

speculative.     Neither Gao’s friend nor his sister-in-law

described harm sufficiently severe to constitute persecution.

See Ivanishvili v. U.S. Dep’t of Justice, 433 F.3d 332, 341

(2d Cir. 2006) (harm must rise above “mere harassment”).

Neither described being apprehended for proselytizing, as Gao

intends to do.   Nor did Gao state whether he planned to attend

his sister-in-law’s house church.          Moreover, the incident

involving Gao’s friend occurred approximately ten years prior

to Gao’s merits hearing.   These two incidents years apart do

not establish that Gao’s fear of persecution is well founded.

    The agency also did not err in finding that Gao failed

to establish a pattern or practice of persecution of similarly

situated   Christians.     The       country   conditions   evidence

reflects that there are tens of millions of Christians in

China, more than 40 million of whom practice outside of state

sanctioned churches and that the authorities’ treatment of

unregistered groups varies across the country.              And the

evidence describes few incidents of persecution in Gao’s home

province of Fujian, the most recent of which was in 2010.
                                 4
This evidence describing varying levels of mistreatment with

little documentation specific to Gao’s home province is not

sufficient to establish a pattern or practice of persecution.

See In re A-M-, 23 I. & N. Dec. 737, 741 (B.I.A. 2005)

(declining to find a pattern or practice of persecution when

the threat of harm was not “so systemic or pervasive as to

amount to a pattern or practice of persecution”).

    Accordingly, because the agency reasonably found that

Gao failed to demonstrate a well-founded fear of persecution,

it did not err in also denying withholding of removal and CAT

relief, as those forms of relief require a greater likelihood

of harm.    See Lecaj v. Holder, 616 F.3d 111, 119 (2d Cir.

2010).

    For the foregoing reasons, the petition for review is

DENIED.    All pending motions and applications are DENIED and

stays VACATED.

                             FOR THE COURT:
                             Catherine O’Hagan Wolfe, Clerk




                               5